Case 3:21-cv-08020-DLR Document 1-3 Filed 02/03/21 Page 1 of 25




                     E,XHIBIT             1
                     Case 3:21-cv-08020-DLR Document 1-3 Filed 02/03/21 Page 2 of 25


       Name::0]LO& I. WAESCHE 8i JOSEPB[ C.
                                                  VY LESCHE
       Mailitlg, Address: 9'750 E.:SUPERSTY7CION.DR:
       PR~~CUTT vAL]e.EX AZ 86314
       DaVt1mb Telephone:. 918 925 -50b8
       Representing Self, withouti:a ,Lawyer.

                         IN vFlE SUPEIi#IOIR:COURT OF AiitIXQNA~
                                                                                 YAi/APA1 CO~i~9°1!°y
    Regarding the matter of
   'Olea.I. Waesche and Joseaah C` Waesche:                                                 2~2~:Qp 025.
    Piaintiff                               ~            -
                                                          -   -I          ~       1300C1f

                                   us.
                                                                         SUNMOC~S
   Emb -Riddle Aexronantical Uttxversi . .Iia(
   Defendant
                                                              .         -
    WAMlNGo THIS: IS.AN oFFIC1AL. DQCUillIENT
                                                      FROM:THE COURT °t Ff/4T ~~ECT~ YDE1R RIGHTSr.
     READ THIS CAREFULLV: IF YOU,DC NOT
                                                  llNDERSTAN~! IT,. CONTi4CT A I.AWYER FOR.IiELP:
  FROM TiiE STATE'QF ARIZONA TOe E1Vi{BR`1it'-RYDD]LE
                                                            AEYtONATJTICAI, UNIVERSITY INC. _
  1. A(awsuit'has been fled against y'o'u. A copy o# the       (Nani@ of Defenclant)
     this Summons:                                       lawsu~t and other court papers are served on you with

  Z.      if`you do not want a jUdgrnent or order
                                                    tak.en agaPnstryou. withaut your. mp,ut; yau ntust frle an ariswer
         the Court;and pay fhe #ifing:fee lf .yc~u .do  r~ot answer, the other party~rnay he given the relief          wifh.
         his or her Complaint To file:an ansvtiier, take                                                       requested  in
         120 S. Cortez Prescott AZ $6303 or Clerk or send.the An'svuer to the Clerk o~ the Superiar Court,
         Gamp \ferde, %AZ 86322.a Mail a copy  ~—            of.the Sa~ erior Gourt, 284.o W
                                                  of your Answ.er. t phe. other party, or th,s Comtxtonweatth     .Drive,
                                                                                               other party's attorney, at
         the address listed on the top:of this Summon5.
  $.      If th[s:SuMl7`tons.and the other court papers
                                                     were served on you kiy a-r;egistered process
      Sheriff rnnthin the:5tate;of Arizona, you must:answer                                         serVer or the
      date you ~uere senred, not counting the day`you          withfn TU~IENTY ;(20) CALENDAR DAYS from the
                                                        ;were served:. !f th~s Summons and the ofher paper.s:
     were.served ort you by a reglster.e.d process server
     answer within THIRTY (30) CAL.ENDAF~ 13AYS fromto the- Sher..ifF outside the State of Arizona, you must'.
     were served . S~rvlce f~y a registered process            the date you were senred, not counting the day you
                                                      server
     Publicatlort rs comple#e 30 days after date;of the. fiirst or the Sheriff is eomplete vuhen, made: Service:by
                                                                publicatiflrt.
     N®Tl!CE. !f you; signed a Waiver of Senrice of
     frort #he clate the Notice of Lawsu~i``and           Summons; you must fale your.at~srr;rer. uitifhin days
                                                   Request #o iNaive Service<ofi Sumntorts wa5:sent:to60      you.
4. Copies of the court pape"rs fiied in this
                                               case
     Summons:or fram the Cierk of the Superior :are    a~ailable from the Plair~tiff af:the address;at the top of:this
                                                    Court at the addresses fis#ec1 ►n Paragraph 2 above:
S1GfdED AND SEALED this clate:



REQUESTS: FOR R~SOAIASLF ACCQMIUIOpqTiD'~ FQR
OFFtCE OF THE JUDGE ASSIfaNED°TO"THE:.CRsF       Pl;RSONS .WErH DISABtLIT1ES
                                           FIVE DAYS BEFORE ANY SC1-iEDlJLEDNtUST BE i1fl,~►DE T®`i'HE.
                                                                             CQIIRT DATE.
Superlo.r Court of qrizona in Yavapal Caunty
F;ICI,erkslF4rmslFree:FormslQiv.111CIw1 SummQos;(Rev5l1%11)Page1. of 7                                           cvsum`71f
Case 3:21-cv-08020-DLR Document 1-3 Filed 02/03/21 Page 3 of 25
Case 3:21-cv-08020-DLR Document 1-3 Filed 02/03/21 Page 4 of 25
Case 3:21-cv-08020-DLR Document 1-3 Filed 02/03/21 Page 5 of 25
Case 3:21-cv-08020-DLR Document 1-3 Filed 02/03/21 Page 6 of 25
Case 3:21-cv-08020-DLR Document 1-3 Filed 02/03/21 Page 7 of 25
Case 3:21-cv-08020-DLR Document 1-3 Filed 02/03/21 Page 8 of 25
Case 3:21-cv-08020-DLR Document 1-3 Filed 02/03/21 Page 9 of 25
Case 3:21-cv-08020-DLR Document 1-3 Filed 02/03/21 Page 10 of 25
Case 3:21-cv-08020-DLR Document 1-3 Filed 02/03/21 Page 11 of 25
Case 3:21-cv-08020-DLR Document 1-3 Filed 02/03/21 Page 12 of 25
Case 3:21-cv-08020-DLR Document 1-3 Filed 02/03/21 Page 13 of 25
Case 3:21-cv-08020-DLR Document 1-3 Filed 02/03/21 Page 14 of 25
Case 3:21-cv-08020-DLR Document 1-3 Filed 02/03/21 Page 15 of 25
Case 3:21-cv-08020-DLR Document 1-3 Filed 02/03/21 Page 16 of 25
Case 3:21-cv-08020-DLR Document 1-3 Filed 02/03/21 Page 17 of 25
Case 3:21-cv-08020-DLR Document 1-3 Filed 02/03/21 Page 18 of 25
Case 3:21-cv-08020-DLR Document 1-3 Filed 02/03/21 Page 19 of 25
Case 3:21-cv-08020-DLR Document 1-3 Filed 02/03/21 Page 20 of 25
Case 3:21-cv-08020-DLR Document 1-3 Filed 02/03/21 Page 21 of 25




                    EXHIBIT 2
Case 3:21-cv-08020-DLR Document 1-3 Filed 02/03/21 Page 22 of 25
Case 3:21-cv-08020-DLR Document 1-3 Filed 02/03/21 Page 23 of 25




                    EXHIBIT 3
                                                                           Case 3:21-cv-08020-DLR Document 1-3 Filed 02/03/21 Page 24 of 25



                                                                      1    Joshua Woodard (Bar #015592)
                                                                           jwoodard@swlaw.com
                                                                      2    Audrey E. Chastain (Bar #033998)
                                                                           achastain@swlaw.com
                                                                      3    SNELL & WILMER L.L.P.
                                                                           One Arizona Center
                                                                      4    400 E. Van Buren
                                                                           Phoenix, AZ 85004-2202
                                                                      5    Telephone: (602) 382-6000
                                                                           Facsimile: (602) 382-6070
                                                                      6
                                                                           Attorneys for Defendants
                                                                      7
                                                                      8
                                                                                       IN THE SUPERIOR COURT FOR THE STATE OF ARIZONA
                                                                      9
                                                                                                  IN AND FOR THE COUNTY OF YAVAPAI
                                                                     10
                                                                           In re the Matter of:
                                                                     11                                                       No. P1300CV202100025
                                                                           OLGA I. WAESCHE and JOSEPH C.
             One Arizona Center, 4 0 0 E. Van Buren, Suite 1 9 0 0




                                                                     12    WAESCHE, husband and wife,
                                                                                                                              NOTICE OF FILING NOTICE OF
Snell & Wilmer
                      Phoenix, Arizona 8 50 0 4-2 20 2




                                                                     13                  Plaintiffs,                          REMOVAL
                             LAW OFFICES


                              6 0 2 .3 8 2 .6 0 00




                                                                     14           v.
                                     L.L.P.




                                                                     15    EMBRY-RIDDLE AERONAUTICAL                          (Assigned to the Hon. David Mackey)
                                                                           UNIVERSITY, INC., a foreign corporation,
                                                                     16    John Does I-X and Jane Does I-X and
                                                                           Corporations I-X,
                                                                     17
                                                                                         Defendants.
                                                                     18
                                                                     19
                                                                     20   To the Clerk of the Court and Plaintiffs Olga I. Waesche and Joseph C. Waesche:
                                                                     21          PLEASE TAKE NOTICE that on February 3, 2021, a copy of the Notice of
                                                                     22   Removal, attached hereto as Exhibit A, was filed with the Clerk of the United States District
                                                                     23   Court for the District of Arizona.
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28
                                                                           Case 3:21-cv-08020-DLR Document 1-3 Filed 02/03/21 Page 25 of 25



                                                                      1             DATED: February 3, 2021
                                                                      2                                                   SNELL & WILMER L.L.P.
                                                                      3
                                                                      4                                               By: /s/ Joshua Woodard
                                                                                                                         Joshua Woodard
                                                                      5                                                  Audrey E. Chastain
                                                                                                                         One Arizona Center
                                                                      6                                                  400 E. Van Buren
                                                                                                                         Phoenix, AZ 85004-2202
                                                                      7                                                  Attorneys for Defendants
                                                                      8
                                                                      9   The foregoing was eFiled via TurboCourt
                                                                          and mailed on February 3, 2021 to :
                                                                     10
                                                                     11   Joseph C. Waesche
                                                                          Olga I. Waesche
             One Arizona Center, 4 0 0 E. Van Buren, Suite 1 9 0 0




                                                                     12   9750 E. Superstition Dr.
                                                                          Prescott Valley, Arizona 86314
Snell & Wilmer
                      Phoenix, Arizona 8 50 0 4-2 20 2




                                                                     13   joeartlaw@gmail.com
                                                                          Pro per
                             LAW OFFICES


                              6 0 2 .3 8 2 .6 0 00




                                                                     14
                                     L.L.P.




                                                                     15   /s/ Leslie Boone
                                                                     16
                                                                     17
                                                                          4839-1878-2426
                                                                     18
                                                                     19
                                                                     20
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28

                                                                                                                    -2-
